Citation Nr: 1706736	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  15-44 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey 



THE ISSUE

Entitlement to an initial compensable rating for right knee patellofemoral syndrome with chondromalacia. 



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from January 2009 to January 2013.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

Please note that the case has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).

REMAND

The Veteran was afforded a VA examination in March 2014.  At that time, he did not demonstrate limitation of motion or pain or motion.  He also did not exhibit instability or subluxation.  Subsequently, the Veteran contended that the VA examination did not reflect the pain he has with weight-bearing activities and he reinforced that he does in fact have pain on motion.  He stated that the range of motion was only performed with nonweight-bearing maneuvers.  The Board finds that in light of the Veteran's assertions, he should be afforded another VA examination.

With regard to the VA examination, the United States Court of Appeals for Veterans Claims (the Court) recently issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  Thus, the examination afforded to the Veteran must comply with these directives.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right knee disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for Knees.  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The opposite joint should also be tested.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

